THE THIRTEENTH COURT OF APPEALS

                                    13-18-00613-CV


                               Troy Tucker
                                     v.
Raymond Bubak, Edde Management, Inc., Edde Ventures, L.P., Edde Drilling Services,
                        LLC, and Titan Oilfield, LLC


                                   On appeal from the
                     267th District Court of Victoria County, Texas
                           Trial Cause No. 17-04-80961-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART AND REVERSED and RENDERED IN PART. Costs of the appeal are adjudged

50% against appellant and 50% against appellees.

      We further order this decision certified below for observance.

June 20, 2019